IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


TRAVIS JERMAINE ASH,

             Appellant,

 v.                                                   Case No. 5D16-1314

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed January 5, 2018

Appeal from the Circuit Court
for Flagler County,
Dennis Craig and
Matthew M. Foxman , Judges.

Anthony M. Candela, of Candela Law Firm,
P.A., Riverview, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and L. Charlene Matthews,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      We affirm Appellant’s conviction without comment but remand for correction of a

scrivener’s error in the judgment. On remand, the trial court is directed to correct the

judgment to properly cite Appellant’s conviction under section 893.13(1)(c)1., Florida

Statutes (2014).
     AFFIRMED; REMANDED FOR CORRECTION OF SCRIVENER'S ERROR.

BERGER, EDWARDS and EISNAUGLE, JJ., concur.




                                   2